Citation Nr: 0844713	
Decision Date: 12/29/08    Archive Date: 01/02/09

DOCKET NO.  05-27 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from July 1943 to April 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which granted service connection for tinnitus and 
assigned a 10 percent evaluation, effective June 29, 2004.


FINDING OF FACT

The veteran's service-connected tinnitus is assigned an 
initial 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260.


CONCLUSION OF LAW

There is no legal basis for the assignment of an initial 
schedular evaluation in excess of 10 percent for bilateral 
tinnitus.  38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §§ 3.321, 
4.87, Diagnostic Code 6260 (2008); Smith v. Nicholson, 451 
F.3d 1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts that his tinnitus is more disabling then 
represented by the current 10 percent evaluation.

On June 13, 2003, the Secretary of VA amended the provisions 
of 38 C.F.R. § 4.87.  The amended regulation clarifies that 
recurrent tinnitus warrants a 10 percent evaluation.  Only a 
single evaluation is to be assigned for recurrent tinnitus no 
matter whether the sound is perceived in one ear, both ears, 
or in the head.  38 C.F.R. § 4.87, DC 6260.

In view of the foregoing, the Board concludes that the 
version of Diagnostic Code 6260 in effect from June 13, 2003, 
precludes an evaluation in excess of a single 10 percent 
rating for tinnitus.  Therefore, the veteran's claim for a 
separate rating for each ear for his service-connected 
tinnitus must be denied under Diagnostic Code 6260, as in 
effect from June 13, 2003.  The Board notes that the 
effective date of the grant of service connection for 
tinnitus is June 29, 2004, the date of receipt of the 
informal claim for this benefit.  Therefore, it is not 
necessary to discuss the rating criteria which were in effect 
prior to June 13, 2003 and were changed effective June 13, 
2003.

The Board also notes that the veteran does not argue, and the 
evidence does not suggest, that symptoms attributable to 
tinnitus would be more appropriately evaluated under any 
alternate diagnostic code.  There is neither evidence nor 
argument that tinnitus manifests in symptoms other than 
ringing in the ear or that such results in unusual disability 
to render impracticable application of the Rating Schedule.  
Thus, the Board finds no basis upon which to assign a higher 
disability evaluation despite consideration of the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4.  

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order.  The evidence in this case fails to 
show that the veteran's tinnitus now causes or has in the 
past caused marked interference with his employment, or that 
such has in the past or now requires frequent periods of 
hospitalization post-service rendering impractical the use of 
the regular schedular standards.  Id.

Accordingly, the Board concludes that no increase in rating 
is warranted.  As such, there is no benefit of the doubt to 
be resolved in the veteran's favor.  38 U.S.C.A. §§ 1155, 
5107.

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  As 
there is no legal basis upon which to award separate 
schedular evaluations for tinnitus in each ear, the veteran's 
appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  The provisions of the Veterans Claims Assistance Act 
have no effect on an appeal where the law, and not the 
underlying facts or development of the facts, is dispositive 
in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-43 
(2002).


ORDER

An initial rating in excess of 10 percent for tinnitus is 
denied.  



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


